258 N.W.2d 146 (1977)
Co-Eda M. ANDERSON, Plaintiff and Appellee,
v.
Raymond O. ANDERSON, Defendant and Appellant.
Civ. No. 9392.
Supreme Court of North Dakota.
October 3, 1977.
*147 H. Holland Galloway, Grand Forks, for defendant and appellant.
Degnan, McElroy, Lamb, Camrud, Maddock & Olson, Grand Forks, for plaintiff and appellee; argued by Gerald J. Haga, Grand Forks.
PEDERSON, Justice.
On March 24, 1977, a divorce decree was entered in this case. A notice of appeal was filed with the clerk of the district court on May 23, 1977. No additional steps, as required by the North Dakota Rules of Appellate Procedure, have been taken by the appellant. Appellee moved for a dismissal with prejudice. Appellant made no response within fourteen days as required by Rule 12(c), NDRAppP, and has not remitted the docket fee to this Court. See Rule 12(c), NDRAppP, and §§ 27-03-05 and 44-08-09, North Dakota Century Code. At oral argument, only the appellee appeared.
As we said in State v. Vogan, 243 N.W.2d 382 (N.D.1976), unless good cause is shown for a failure to comply with the rules of this Court, an appeal will be dismissed. We grant appellee's motion. See subsequent dismissals in State v. Paulson, 256 N.W.2d 556 (N.D.1977); Gerhardt v. Fleck, 251 N.W.2d 764 (N.D.1977); McCullough v. Swanson, 245 N.W.2d 262 (N.D.1976); State v. Van Voorhees, 243 N.W.2d 786 (N.D. 1976); and City of Jamestown v. Rolfzen, 238 N.W.2d 661 (N.D.1976).
The appeal is dismissed with motion costs in the sum of $150.00 for the appellee and against the appellant.
ERICKSTAD, C. J., and PAULSON, SAND and VOGEL, JJ., concur.